Scott, J. (dissenting):
I am unable to concur in the decision about to be made simply because I cannot find in the statute any authority for the order brought up for review. I do not for the purposes of this appeal question the proposition that prudent management of a corporation like the relator requires that some *347part of its earnings should be set aside for the establishment of a fund to meet possible future depreciation of plant, nor do I question the power of the Legislature to authorize the Public Service Commission to determine what proportion of the earnings should be so devoted.
The difficulty I find is that the Legislature has not conferred such power. The respondent relies on section 52 of the Public Service Commissions Law, but that section as I read it relates only to the manner of keeping the accounts, and has no reference to the manner in which the income share shall be expended. My brother Smith finds authority in the Commission to make the order appealed against, in the broad language of section 4 of the Public Service Commissions Law which confers upon the Commission “ all powers necessary or proper to enable it to carry out the purposes of this chapter.” If the compulsory establishment of a depreciation fund was one of the declared purposes of the act, this clause would undoubtedly authorize the order sought to be reviewed. But the difficulty I find is that it is not one of these declared purposes. It is for this very reason that such extensive, and even minute, authority is given to the Commission with regard to other matters, that I am unable to spell out implied authority to do that which the Commission has undertaken to do here. If the Legislature had desired to invest the Public Service Commission with power to prescribe what amortization funds should be taken out of income, it could have done so very simply and in a few words. That it did not do so is suggestive that it did not intend to confer such power.
Writ dismissed and proceedings affirmed, with fifty dollars costs and disbursements.